Exhibit 10.1
SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
AND CONSENT
     THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT
dated as of June 18, 2009 (this “Amendment”) relating to the Credit Agreement
referenced below, is by and among COLEMAN CABLE, INC., a Delaware corporation
(the “Company”), the Subsidiaries of the Company identified on the signature
pages hereto as a Borrower (collectively referred to as the “Subsidiary
Borrowers” or individually referred to as a “Subsidiary Borrower”) (hereinafter,
the Company and the Subsidiary Borrowers collectively referred to as the
“Borrowers” or individually referred to as a “Borrower”), each of the financial
institutions identified as Lenders on the signature pages hereto (referred to
individually as a “Lender” and, collectively, as the “Lenders”), and WACHOVIA
BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent” or the “Agent”).
W I T N E S S E T H
     WHEREAS, the Lenders have extended a revolving credit facility to the
Borrowers pursuant to the terms of that certain Amended and Restated Credit
Agreement dated as of April 2, 2007 (as amended, modified or otherwise
supplemented from time to time, the “Credit Agreement”) among the Borrowers, the
Lenders and the Administrative Agent; and
     WHEREAS, the Administrative Agent, the Lenders and the other parties hereto
have agreed to amend the Credit Agreement, on the terms and conditions provided
herein;
     WHEREAS, the Borrowers have requested that the Lenders consent to the use
by the Borrower of up to $30,000,000 of its funds for the payment of principal,
interest and premium (if any) in order to redeem, retire or repurchase Senior
Note Debt (2004) and/or Senior Note Debt (2007) (the “Senior Note Repurchase”),
notwithstanding the provisions of the Credit Agreement to the contrary: and
     WHEREAS, the Administrative Agent and the Lenders have agreed to consent to
the Senior Note Repurchase on the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
PART 1
DEFINITIONS
     SUBPART 1.1 Certain Definitions. The following terms used in this
Amendment, including its preamble and recitals, have the following meanings:
     “Amended Credit Agreement” means the Credit Agreement, as amended hereby
and as further amended, supplemented or otherwise modified from time to time.
     “Second Amendment Date” is defined in Subpart 4.1.

 



--------------------------------------------------------------------------------



 



     SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Amended Credit Agreement.
PART 2
AMENDMENTS TO CREDIT AGREEMENT
     SUBPART 2.1 Amendments to Section 1.1.
     (a) The definition of “Applicable Percentage” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the table set forth therein and
replacing it with the following:

                                      Applicable   Applicable         Quarterly
Average Excess   Percentage   Percentage Level   Availability   for Eurodollar
Loans   for Base Rate Loans   1    
> $40,000,000
    2.50 %     1.25 %   2    
> $30,000,000 and £ $40,000,000
    2.75 %     1.50 %   3    
£ $30,000,000
    3.00 %     1.75 %

     (b) The definition of “Applicable Percentage” in Section 1.1 of the Credit
Agreement is hereby further amended by adding the following new sentence at the
end thereof:
     For purposes of clarity, the parties hereto acknowledge and agree that the
Applicable Percentages in effect immediately prior to the Second Amendment Date
shall remain in effect until adjusted on the first Calculation Date subsequent
to June 30, 2009.
     (c) The definition of “Unused Line Percentage” is hereby deleted in its
entirety and replaced with the following:
          “Unused Line Percentage” shall mean 0.50%.
     (d) The following definition is hereby added to Section 1.1 of the Credit
Agreement in appropriate alphabetical order:
     “Second Amendment Date” means June 18, 2009.

2



--------------------------------------------------------------------------------



 



PART 3
CONSENT
     SUBPART 3.1 Consent. The Lenders hereby consent to the consummation of the
Senior Note Repurchase notwithstanding the provisions of Section 7.13 or
Section 9.13(d) to the contrary; provided that (i) no Default or Event of
Default has occurred and is continuing at the time or would result from the
consummation thereof and (ii) Excess Availability after giving effect to the
Senior Note Repurchase shall be greater than $40,000,000.
PART 4
CONDITIONS TO EFFECTIVENESS
     SUBPART 4.1 Second Amendment Date. This Amendment shall be and become
effective as of the date hereof (the “Second Amendment Date”) when all of the
conditions set forth in this Part 3 shall have been satisfied, and thereafter
this Amendment shall be known, and may be referred to, as the “Second
Amendment”.
     SUBPART 4.2 Execution of Counterparts of Amendment. The Administrative
Agent shall have received counterparts (or other evidence of execution,
including telephonic message, satisfactory to the Administrative Agent) of this
Amendment, which collectively shall have been duly executed on behalf of each of
the Borrowers and the Required Lenders.
     SUBPART 4.3 Amendment Fee. The Administrative Agent shall have received,
for the account of each Lender which executes this Agreement before noon,
Charlotte, North Carolina time, on June 18, 2009 (each, an “Executing Lender”),
an amendment fee in an amount equal to 0.50% multiplied by the aggregate
Commitments of the Executing Lenders, to be allocated pro rata among such
Executing Lenders according to their respective Commitments.
     SUBPART 4.4 Other. The Administrative Agent shall have received such other
documents, agreements or information which it may reasonably request.
PART 5
MISCELLANEOUS
     SUBPART 5.1 Representations and Warranties. Each of the Borrowers hereby
represents and warrants that (i) the representations and warranties contained in
Article VI of the Amended Credit Agreement are true and correct on and as of the
date hereof as though made on and as of the date hereof (except for those
representations and warranties which by their terms relate solely to an earlier
date) and after giving effect to this Amendment, (ii) no Default or Event of
Default exists under the Credit Agreement or the Amended Credit Agreement on and
as of the date hereof and after giving effect to this Amendment, (iii) it has
the corporate power and authority to execute and deliver this Amendment and each
of the documents executed and delivered in connection herewith and to perform
its obligations hereunder and has taken all necessary corporate action to
authorize the execution, delivery and performance by it of this Amendment and
each of the documents executed and delivered in connection herewith and (iv) it
has duly executed and delivered this Amendment and each of the documents
executed and delivered in connection herewith, and this Amendment and each of
the documents executed and delivered in connection herewith constitutes its
legal, valid and binding obligation enforceable in accordance with its terms
except as the enforceability thereof may be limited by bankruptcy, insolvency,

3



--------------------------------------------------------------------------------



 



reorganization, moratorium or other similar laws affecting the rights of
creditors generally or by general principles of equity.
     SUBPART 5.2 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.
     SUBPART 5.3 Instrument Pursuant to Credit Agreement. This Amendment is a
Credit Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Amended Credit Agreement.
     SUBPART 5.4 References in Other Credit Documents. At such time as this
Amendment shall become effective pursuant to the terms of Subpart 3.1, all
references in the Credit Documents to the “Credit Agreement” shall be deemed to
refer to the Amended Credit Agreement.
     SUBPART 5.5 Counterparts/Telecopy. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of executed counterparts of the Amendment by telecopy or
other electronic means shall be effective as an original and shall constitute a
representation that an original shall be delivered.
     SUBPART 5.6 Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW.
     SUBPART 5.7 Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SUBPART 5.8 Continuing Agreements. Except as specifically modified hereby,
all of the terms and provisions of the Credit Agreement and the other Credit
Documents (and Exhibits and Schedules thereto) shall remain in full force and
effect, without modification or limitation, and this Amendment shall not affect,
modify or diminish the obligations of the Credit Parties which have accrued
prior to the effectiveness of the provisions hereof. This Amendment shall not
operate as a consent to any other action or inaction by any Credit Party, or as
a waiver or amendment of any right, power, or remedy of any Lender or the
Administrative Agent under the Credit Documents nor constitute a consent to any
such action or inaction, or a waiver or amendment of any provision contained in
any Credit Document except as specifically provided herein.
     SUBPART 5.9 Payment of Fees and Expenses. Each of the Borrowers agrees,
jointly and severally, to pay all out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the reasonable fees and
expenses of Moore & Van Allen, PLLC.
     SUBPART 5.10 Approval by Lenders. Each Lender, by delivering its signature
page to this Amendment, shall be deemed to have acknowledged receipt of, and
consented to and approved, the Amendment, the Amended Credit Agreement, each
other Credit Document and each other document required to be approved by any
Agent, the Required Lenders or the Lenders, as applicable.
[remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

              BORROWERS:   COLEMAN CABLE, INC.,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ Richard N. Burger
 
Richard N. Burger    
 
  Title:   Executive Vice President and CFO    

 



--------------------------------------------------------------------------------



 



              AGENT AND LENDERS   WACHOVIA BANK,
NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender    
 
           
 
  By:
Name:   /s/ Eric Butler
 
Eric Butler    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BUSINESS CREDIT, INC.,
as Syndication Agent and as a Lender    
 
           
 
  By:   /s/ Kathryn Ellero    
 
                Name: Kathryn Ellero         Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION,         as Documentation Agent
and as a Lender    
 
           
 
  By:   /s/ Sherry Winick    
 
                Name: Sherry Winick         Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  ASSOCIATED BANK,         NATIONAL ASSOCIATION,
as Documentation Agent and as a Lender    
 
           
 
  By:   /s/ Jake Goldstein    
 
  Name:  
Jake Goldstein
   
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A. (successor to LaSalle
Business Credit, LLC), as a Lender    
 
           
 
  By:   /s/ Elizabeth J. Mitchell    
 
  Name:  
Elizabeth J. Mitchell
   
 
  Title:   Vice President    

 